Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 23, 2015

The Court of Appeals hereby passes the following order:

A16A0384. ROSAMUND P. BRAUNROT v. RONALD G. KOVACS.

      Rosamund Braunrot and Ronald Kovacs were divorced in 2014. Subsequently,
Braunrot filed a petition against Kovacs, seeking a declaratory judgment concerning
the portion of Kovacs’s retirement accounts to which she was entitled under the
parties’ settlement agreement. The trial court ruled in Kovacs’s favor, and Braunrot
appealed therefrom. We, however, lack jurisdiction.
       The Georgia Supreme Court has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const.
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008). As the subject matter of this appeal relates to the equitable division of
marital property, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                                                            11/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.